United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Greensboro, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-904
Issued: November 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 1, 2011 appellant filed a timely appeal from a December 8, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her claim for
disability compensation and her request for a subpoena. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained intermittent periods of disability from
August 13, 2006 through August 9, 2007 causally related to her accepted employment injury;
and (2) whether OWCP properly denied her request for a subpoena.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 23, 2007 appellant, then a 42-year-old supervisor of distribution operations,
filed an occupational disease claim alleging that she sustained a bilateral knee inflammation as a
result of overuse performing factors of her federal employment. She stopped work on
July 29, 2007. OWCP accepted the claim for bilateral pes anserinus tendinitis and bilateral plica
syndrome.2
Appellant filed claims for compensation for intermittent disability between January 1,
2006 and November 9, 2007. OWCP paid her compensation for 400 hours lost time from work
from January 1, 2006 through November 9, 2007. It noted that appellant was not entitled to 88
hours claimed until the employing establishment verified that she was off work.
In a treatment note dated October 27, 2006, a physician diagnosed bilateral knee pain
with mild arthritis. On December 6, 2006 he found that appellant was out of work due to left
knee pain. In a certificate of health care provider dated December 13, 2006, a physician
diagnosed bilateral knee pain and found that she should remain off work. In an accompanying
form report, he diagnosed bilateral knee pain and found that appellant should not work until
further notice. On December 27, 2006 the physician determined that she could resume her
regular employment.3 In a note dated July 30, 2007, Dr. Alison P. Toth, a Board-certified
orthopedic surgeon, diagnosed bilateral pes anserinus bursitis of the medial and suprapatellar
plicae and referred appellant for physical therapy.
On October 31, 2007 appellant requested leave buyback for 420.75 hours from January 1,
2006 through November 9, 2007. She indicated that she used intermittent sick leave and annual
leave for the period claimed. The employing establishment confirmed that appellant used
intermittent sick and annual leave from August 13, 2006 through August 9, 2007.
In an October 14, 2008 memorandum, the employing establishment advised that
appellant missed work from August 2 through December 1, 2007. It stated, “Her initial request
was for her own leave (annual/sick) based on her inability to work. Appellant based her leave
requests on her doctor’s diagnosis of osteoarthritis and bursitis. She requested light duty away
from mail processing operations and off the [workroom] floor with limited standing or walking.”
The employing establishment indicated that light duty was not available.
In a letter dated March 19, 2009, OWCP requested that appellant submit medical
evidence to support that she was disabled from January 1, 2006 to November 9, 2007. In a
response received April 17, 2009, appellant advised that she requested compensation beginning
January 1, 2006 as that was the date she “first noticed the problems. I did not go to the doctor
until Oct[ober] 2006…”
2

By decision dated November 9, 2007, OWCP denied appellant’s claim on the grounds that the medical evidence
was insufficient to show that she sustained a diagnosed condition due to work factors. On September 9, 2008 it
vacated its November 9, 2007 decision and accepted the claim for bilateral pes anserinus tendinitis and plica
syndrome.
3

The name of the physician is not legible.

2

By decision dated July 14, 2009, OWCP denied appellant’s claim for leave buyback. It
found that she had not submitted sufficient medical evidence to establish that she was disabled
from work for the period claimed.
On August 3, 2009 appellant requested a telephone hearing. In an undated letter received
August 16, 2010, she requested that her manager be subpoenaed to testify that the employing
establishment could not accommodate her medical restrictions. Appellant stated:
“In short, I was denied the leave buy back because my medical documentation did
not say I was ‘totally incapacitated for duty.’ I am trying to show that although
that is correct, the [employing establishment] would not allow me to work within
the medical restrictions. They would not provide accommodation nor would they
release me to work when I went and found viable work that I could perform on
my own. They prevented me from working and I was forced to use my leave.”
A telephone hearing was held on October 14, 2010. At the hearing, appellant related that
her physician found that she could work limited duty but the employing establishment did not
have work available within her restrictions. She used leave to cover her absence from work and
sought other positions within her limitations. Appellant requested a subpoena for a former
coworker, Roseanne Jefferson, who would support that she tried to work within her limitations.
OWCP’s hearing representative informed her that he was denying her subpoena request and
allowed her 30 days to submit a statement from the coworker.
In a statement dated received November 8, 2010, Ms. Jefferson related that when she
worked as a personnel manager she asked that appellant be detailed to her office but the
employing establishment refused her request. She advised that she could have accommodated
appellant’s work restrictions.
By decision dated December 8, 2010, OWCP’s hearing representative affirmed the
July 14, 2009 decision. He found that appellant failed to establish that the employing
establishment did not provide her work within her restrictions. OWCP’s hearing representative
further found that the medical evidence did not support that she was disabled or seeking medical
treatment during the claimed period. He denied appellant’s request for a subpoena for
Ms. Jefferson as she did not show that the evidence could not be obtained through other means.
On appeal, appellant argues that OWCP already determined that she was disabled due to
her work injuries for periods she used leave without pay. She asserts that she is entitled to
compensation for the periods that she used sick and annual leave. Appellant related that the
employing establishment did not accommodate her restrictions because at the time her claim was
not accepted. She could not afford to use leave without pay for all absences.

3

LEGAL PRECEDENT -- ISSUE 1
The term disability as used in FECA4 means the incapacity because of an employment
injury to earn the wages that the employee was receiving at the time of injury.5 Whether a
particular injury caused an employee disability for employment is a medical issue which must be
resolved by competent medical evidence.6 When the medical evidence establishes that the
residuals of an employment injury are such that, from a medical standpoint, they prevent the
employee from continuing in the employment held when injured, the employee is entitled to
compensation for any loss of wage-earning capacity resulting from such incapacity.7 The Board
will not require OWCP to pay compensation for disability in the absence of any medical
evidence directly addressing the specific dates of disability for which compensation is claimed.
To do so would essentially allow employee’s to self-certify their disability and entitlement to
compensation.8
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained bilateral pes anserinus tendinitis and bilateral
plica syndrome due to factors of her federal employment. It paid her wage-loss compensation
for intermittent disability for 400 hours from January 1, 2006 through November 9, 2007.
Appellant filed a claim for leave buyback for 420.75 hours of sick and annual leave used from
August 13, 2006 through November 9, 2007.
On October 27, 2006 a physician diagnosed bilateral knee pain with mild arthritis. In a
report dated December 6, 2006, he found that appellant was out of work due to left knee pain.
On December 13, 2005 the physician diagnosed bilateral knee pain and found that she should not
work until further notice. On December 27, 2006 he advised that appellant could resume her
regular employment. The physician did not, however, address the cause of her knee pain or
relate her disability for work to her employment injury. Medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of diminished probative value on the
issue of causal relationship.9
In a note dated July 30, 2007, Dr. Toth diagnosed bilateral pes anserinus bursitis of the
medial and suprapatellar plicae. She did not, however, provide any physical findings or address
causation. As she did not address the cause of appellant’s condition or the relevant issue of

4

5 U.S.C. § 8101 et seq; 20 C.F.R. § 10.5(f).

5

Paul E. Thams, 56 ECAB 503 (2005).

6

Id.

7

Id.

8

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

9

Conard Hightower, 54 ECAB 796 (2003).

4

whether she was disabled from work for any period from August 13, 2006 through August 9,
2007, Dr. Toth’s opinion is of little probative value.10
OWCP advised appellant that it was her responsibility to submit medical evidence
supporting that she was disabled due to her accepted employment injury for any lost time
claimed between August 13, 2006 and August 9, 2007. Appellant did not provide the requested
information. As there is no probative, rationalized medical evidence addressing disability for the
dates in question, she has not met her burden of proof.11
On appeal, appellant argues that OWCP already determined that she was disabled due to
her work injuries for periods she used leave without pay. She asserts that she is entitled to
compensation for the periods that she used sick and annual leave. Appellant maintains that the
employing establishment did not accommodate her restrictions. She has the burden the proof,
however, to establish that she was disabled from work for the time claimed due to her accepted
employment injury. Neither the fact that the condition became apparent during a period of
employment nor the belief that the condition was caused or aggravated by employment factors is
sufficient to establish causal relationship.12 Appellant has the responsibility to substantiate
causal relationship through the submission of reasoned medical evidence. She did not submit
such evidence and thus did not meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8126 of FECA provides that the Secretary of Labor, on any matter within her
jurisdiction under this subchapter, may issue subpoenas for and compel the attendance of
witnesses within a radius of 100 miles.13 The implementing regulations provide that a claimant
may request a subpoena, but the decision to grant or deny such a request is within the discretion
of the hearing representative, who may issue subpoenas for the attendance and testimony of
witnesses and for the production of books, records, correspondence, papers or other relevant
documents. Subpoenas are issued for documents only if they are relevant and cannot be obtained
by other means and for witnesses only where oral testimony is the best way to ascertain the
facts.14 In requesting a subpoena, a claimant must explain why the testimony is relevant to the
issues in the case and why a subpoena is the best method or opportunity to obtain such evidence
10

Carol A. Lyles, 57 ECAB 265 (2005) (whether a particular injury caused an employee disability from
employment is a medical issue which must be resolved by competent medical evidence).
11

See R.C., 59 ECAB 546 (2008) (the issue of disability for work must be resolved by competent medical
evidence).
12

See Michael R. Shaffer, 55 ECAB 386 (2004); Joe T. Williams, 44 ECAB 518 (1993).

13

5 U.S.C. § 8126(1).

14

20 C.F.R. § 10.619; Gregorio E. Conde, 52 ECAB 410 (2001).

5

because there is no other means by which the testimony could have been obtained.15 Section
10.619(a)(1) of the implementing regulations provide that a claimant may request a subpoena
only as a part of the hearings process and no subpoena will be issued under any other part of the
claims process.
To request a subpoena, the requestor must submit the request in writing and send it to
OWCP’s hearing representative as early as possible, but no later than 60 days (as evidenced by
postmark, electronic marker or other objective date mark) after the date of the original hearing
request.16 OWCP’s hearing representative retains discretion on whether to issue a subpoena.
The function of the Board on appeal is to determine whether there has been an abuse of
discretion.17 Abuse of discretion is generally shown through proof of manifest error, a clearly
unreasonable exercise of judgment or actions taken which are clearly contrary to logic and
probable deduction from established facts.18
ANALYSIS -- ISSUE 2
In a letter received August 16, 2010, appellant requested a subpoena for her manager. At
the telephone hearing, she asked that a former coworker, Ms. Jefferson, be subpoenaed to testify
that she requested work within her restrictions. OWCP’s hearing representative denied
appellant’s request after finding that Ms. Jefferson’s testimony could be obtained through the
submission of a written statement or affidavit.
The Board finds that OWCP’s hearing representative did not abuse his discretion in
denying appellant’s subpoena request. In requesting a subpoena, a claimant must explain why
the testimony is relevant to the issue in the case and why it is the best method or opportunity to
obtain such evidence.19 Appellant did not identity why such information could not be obtained
other than through the subpoena process.20 OWCP’s hearing representative thus acted within his
discretion in denying her subpoena request.21
CONCLUSION
The Board finds that appellant has not established that she sustained intermittent periods
of disability from August 13, 2006 through August 9, 2007 causally related to her accepted
employment injury. The Board further finds that OWCP properly denied her request for a
subpoena.
15

Id.

16

20 C.F.R. § 10.619(a)(1).

17

See Gregorio E. Conde, supra note 14.

18

Claudio Vazquez, 52 ECAB 496 (2001).

19

Id.

20

See Janet L. Terry, 53 ECAB 570 (2002).

21

See L.W., 59 ECAB 471 (2008); Jon Louis Van Alstine, 58 ECAB 136 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the December 8, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 18, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

